DETAILED ACTION
Response to Amendment
This action is in response to the response to the amendment filed on 01/26/2021.  Claims 1, 6, 10, 14, and 15 have been amended and claim 5 has been canceled. Claims 1-4 and 6-15 are pending and currently under consideration for patentability. 
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Inventorship
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 6-12, and 14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims are directed to a judicial exception (i.e., a law of nature, natural phenomenon, or abstract idea) without significantly more.
Step 1:	In a test for patent subject matter eligibility, claims 1-4, 6-12, and 14 are found to be in accordance with Step 1 (see 2019 Revised Patent Subject Matter Eligibility), as they are related to a process, machine, manufacture, or composition of matter. When assessed under Step 2A, Prong I, they are found to be directed towards an abstract idea. The rationale for this finding is explained below: 
Step 2A, Prong I: 
Step 2A, Prong II: Step 2A, Prong II is to determine whether any claim recites any additional element that integrate the judicial exception (abstract idea) into a practical application. Claims 1 and 14 have recited the following additional elements: User Device, Data Matching Platform, Secure Profile Server/ Secure Computing Environment, Processor(s), Computer-readable memory(s), and System. These additional elements in claims 1 and 14 are not found to integrate the judicial exception into a practical application. Accordingly, alone, and in combination, these additional elements are seen as using a computer or tool to perform an abstract idea, adding insignificant-extra-solution activity to the judicial exception. They do no more than link the judicial exception to a particular technological environment or field of use, i.e. data matching platform and user device, and therefore do not integrate the abstract idea into a practical application. The courts decided that although the additional elements did limit the use of the abstract idea, the court explained that this type of limitation merely confines the use of the abstract idea to a particular technological environment and this fails to add an inventive concept to the claims (See Affinity Labs of Texas v. DirecTV, LLC,). Under Step 2A, Prong II, these claims remain directed towards an abstract idea. 
Step 2B: Claims 1 and 14 recite the additional element – wherein the requirements matches are generated within the secure computing environment such that the profile data is shielded from the sources of requirements matches. A secure computing environment that shields data from outside sources is a limitation that is considered as adding insignificant extra-solution activity to the judicial exception. A secure computing environment that shields data from outside sources (i.e. sandboxed environment) is a well‐understood, routine, and conventional computer function (See: Wikipedia Sandbox (computer security); “In computer security, a sandbox is a security mechanism for separating running programs, usually in an effort to mitigate system failures and/or software vulnerabilities from spreading. It is often used to execute untested or untrusted programs or code, possibly from unverified or untrusted third parties, suppliers, users or websites, without risking harm to the host machine or 
As discussed above with respect to integration of the abstract idea into a practical application, the additional elements listed amount to no more than mere instructions to apply an exception using a generic computer component. In addition, the applicant’s specifications describe generic computer-based elements, See Page 21 Lines 7-21 of Applicant’s originally filed specification, for implementing the memory and processor, which do not amount to significantly more than the abstract idea of itself, which is not enough to transform an abstract idea into eligible subject matter. Furthermore, there is no improvement in the functioning of the computer or technological field, and there is no transformation of subject matter into a different state.  Under Step 2B in a test for patent subject matter eligibility, these claims are not patent eligible. 
Dependent claims 2-12 further recite the method of claim 1. Dependent claims 2-12 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation fail to establish that the claims are not directed to an abstract idea. Under Step 2A, Prong I, these additional claims only further narrow the abstract idea set forth in claims 1 and 14. For example, claims 2-12 describe the limitations for providing results in response to requirement matches – which is only further narrowing the scope of the abstract idea recited in the independent claims.  
Under Step 2A, Prong II, for dependent claims 2-12, there are no additional elements introduced. Thus, they do not present integration into a practical application, or amount to significantly more. 
The dependent claims do not include any additional elements that are sufficient to amount to significantly more than the judicial exception. Additionally, there is no improvement 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-4 and 6-15 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication 2008/0201225 to Maharajh in view of US Publication 2013/0173402 to Young.

Claim 1 is a method claim and claims 14 and 15 are system claims, respectively, with substantially indistinguishable features between each group.  For purposes of compact prosecution, the Office has grouped the common method, system and non-transitory computer readable storage medium claims in applying applicable prior art.
With respect to Claim 1:
Maharajh teaches:
A computer-implemented method of securely and dynamically generating requirements matches for a user, the method performed by a data matching platform remote and independent from one or more sources of requirements matches, the method comprising: receiving, from a user interface device, a user requirements match request message comprising a user identifier, 'ID' (i.e. receiving a user request for content wherein the request comprises a user identifier) (Maharajh: ¶ [0125] “In an example, a search for Orioles, Cardinals and Blue Jays requested by a sports fan who may subscribe to sports content packages may be impacted by the consumption profile 102 associated with the user, so the search results are ordered and/or filtered so that results related to sports teams (e.g. Baltimore Orioles, Saint Louis Cardinals, Toronto Blue Jays) appear ahead of general results related to birds.” Furthermore, as cited in ¶ [0108] “To facilitate creating and maintaining consumption profiles 102, a registry of user agent profiles or device profiles 202 may be established by the platform for each device. A user agent profile may be combined with a unique identifier for a specific device, such as a device serial number, to further facilitate establishing and maintaining consumption profiles 102.”);
responsive thereto, transmitting a profile request message comprising the user ID to a secure profile server (i.e. request is sent to consumption profile, wherein the request includes user id is linked to profile in order to retrieve profile information) (Examiner notes that “secure profile server” is being interpreted under BRI to be a separate server that provides security. Consumption profile reads on a separate server that provide security aspects to retrieve results associated with the profile, see Maharajh: ¶¶ [0360] [0361]) (Maharajh: ¶ [0108] “To facilitate creating and maintaining consumption profiles 102, a registry of user agent profiles or device profiles 202 may be established by the platform for each device. A user agent profile may be combined with a unique identifier for a specific device, such as a device serial number, to further facilitate establishing and maintaining consumption profiles 102.” Furthermore, as cited in ¶ [0349] “In embodiments, a consumption profile 102 may include information regarding content 128. The information may include the types of content 128, as described herein, and the sources of content 128, as described herein. In an embodiment, the consumption profile 102 may take into account the source of a request. For example, different parameters and attributes may be ;
responsive thereto, a secure computing environment of the data matching platform receiving profile data linked to the user ID from the secure profile server (i.e. secure computing environment such as mobile device receives profile data from consumption profile server) (Examiner notes that “secure profile server” is being interpreted under BRI to be a separate server that provides security. Consumption profile reads on a separate server that provide security aspects to retrieve results associated with the profile, see Maharajh: ¶¶ [0360]-[0362]) (Maharajh: ¶ [0108] “To facilitate creating and maintaining consumption profiles 102, a registry of user agent profiles or device profiles 202 may be established by the platform for each device. A user agent profile may be combined with a unique identifier for a specific device, such as a device serial number, to further facilitate establishing and maintaining consumption profiles 102.” Furthermore, as cited in ¶ [0253] “The mobile media platform capabilities and features may include hosting; which may be configured as a secure site and may include redundancy to ensure ingestion and delivery of content to mobile users.” Furthermore, as cited in ¶ [0349] “In embodiments, a consumption profile 102 may include information regarding content 128. The information may include the types of content 128, as described herein, and the sources of content 128, as described herein. In an embodiment, the consumption profile 102 may take into account the source of a request. For example, different parameters and attributes may be associated with a request for content 128 originating on a social networking or Web 2.0 website than for a request originating on a mobile device for dedicated video delivery. In an embodiment, through the consumption profile 102, the origin of a request may impact mediation and settlement 112 associated with the request.”);
receiving one or more matching rules from each of the one or more sources of requirements matches, each matching rule including one or more criteria (i.e. receiving rules for the requirements of the profile from the consumption profile, which aggregates requirements from the different sources of requirements such as device type/format, network, location, etc. in order to receive content) (Maharajh: ¶ [0115] “A beneficial match-up may be tagged 108 as a rule that represents a content profile. The rule may be provided to a device and when the device reenters the network, the relevant features can be activated to facilitate receiving delivery of the content.” Furthermore, as cited in ¶ [0109] “The structure may include rule sets, decision trees, relational databases, and the like. The structure may provide support for application level configuring of the mobile media platform 100 to conform to a consumption profile 102. In an example, available content may require a minimum display size. The media platform may use the device profile 202 registry rule set to quickly determine if the available content may be delivered to the device.” Furthermore, as cited in ¶¶ [0105] [0106] “A consumption profile 102 may take the form of a number of combinations of rules that together form the presentment and best quality of service delivery to the user. Through awareness of the environment, a consumption profile 102 may be selected for use… The consumption profile 102 may encompass the encoding profile, as described herein. The consumption profile 102 may encompass the device profile 202, as described herein. The consumption profile 102 may take into account variations in input file types and supported file types. The consumption profile 102 may encompass the network profile, as described herein. The network profile 208 may include information regarding network usage rules, maximum bandwidth, IP addresses and the like. The consumption profile 102 may encompass a location profile including current and historical and future predicted location information and location intelligence 148. The consumption profile 102 may encompass current and historical and future predicted date-time and content restrictions profiles and/or information.”); 
generating one or more requirements matches for the user in dependence on at least one of the matching rules for which the profile data received by the secure computing environment meets the one or more criteria included in the respective at least one of the matching rules (i.e. generating content or matches based on the content matching rules or requirements received by the device/consumption profile) (Maharajh: ¶ [0125] “The consumption profile 102 may impact search and/or recommendations based on user preferences or other data that may be related to the user, a user profile, a device profile, a network provider, and the like. In an example, a search for Orioles, Cardinals and Blue Jays requested by a sports fan who may subscribe to sports content packages may be impacted by the consumption profile 102 associated with the user, so the search results are ordered and/or filtered so that results related to sports teams (e.g. Baltimore Orioles, Saint Louis Cardinals, Toronto Blue Jays) appear ahead of general results related to birds.” Furthermore, as cited in ¶ [0219] “A mobile media platform 100 may manage content, including adjusting or changing content, to facilitate delivery of content and use of content by mobile devices 802. When variables of the user, the device, and content related categorization are handled by the platform, tagging 108 becomes an attractive medium for robustly handling diverse and broad content related information. Operationally, tagging 108 also may facilitate matching content being requested to information about available content that is stored in tags 108 associated with the available content.” Furthermore, as cited in ¶ [0115] “A comprehensive adaptor mechanism may also identify a device on a network that may support content available for delivery, such as by matching up the aspects of the available content with relevant aspects of the device profile. Based on the results of the match-up, the comprehensive adapter mechanism may signal the device, such as through the network, to adapt the phone settings to enable receiving the available content. In an example, if content is available for delivery over a network in a specific encoding and a device on the network is identified to include features that support the encoding, the comprehensive adapter mechanism may interact with the device to enable the features that support the encoding of the ; and
transmitting results details of the one or more requirements matches to the user interface device (i.e. recommendations of content that match user preferences or search results responsive to user query are provided to user via interface) (Maharajh: ¶¶ [0151] [0152] “The user interface 140 would allow a user to seamlessly move between content via broadcast and via unicast without a noticeable change in the user experience. The user may be able to directly browse and select linear and on-demand content…In an embodiment, the mobile content provision service may provide recommendations for other associated content that encompasses both the broadcast and unicast content universes. A user will be able to personalize their experience by setting preferences that include favorite linear channels and programs, favorite on-demand categories, favorite genres, areas of interest, notification settings and the like.” Furthermore, as cited in ¶ [0125] “Search may be impacted in that results returned from a search may be constrained to content that may be delivered in compliance with the consumption profile 102. One or more search terms may be automatically inserted in a user search query to automatically limit the search to compliant content…In an example, a recommendation for viewing a presidential candidate debate may be different for a device with limited video display capability or bandwidth than for a device with high speed bandwidth.”).
Maharajh does not explicitly disclose wherein the requirements matches are generated within the secure computing environment such that the profile data is shielded from the sources of requirements matches.
However, Young further discloses wherein the requirements matches are generated within the secure computing environment such that the profile data is shielded from the sources of requirements matches (i.e. user is required to log in to access profile data in order to prevent unauthorized users, such as retailers, from accessing information, such as user’s financial information) (Young: ¶ [0531] “For example, in one embodiment, the current user may be required to perform a log in process at the mobile client system in order to access one or more features. In some embodiments, the mobile client system may include biometric security components which may be operable to validate and/or authenticate the identity of a user by reading or scanning the user's biometric information (e.g., fingerprints, face, voice, eye/iris, etc.). In at least one implementation, various security features may be incorporated into the mobile client system to prevent unauthorized users from accessing confidential or sensitive information.” Furthermore, as cited in ¶¶ [0324] [0325] [0339] [0347] “According to different embodiments, the MQSS System may be operable to utilize various mobile devices (e.g., smart phones, PDA, tablets, etc.) to conduct and/or facilitate one or more of the various types of transactions described and/or referenced herein. Some examples may include, but are not limited to, one or more of the following (or combinations thereof):…Validate/enable user's ability to purchase merchandise via mobile device (e.g., cell phone, PDA, etc.)… as a verification tool which may be used for verifying various different criteria such as, for example:…financial payment/transaction information.”).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to add Young’s requirements matches are generated within the secure computing environment such that the profile data is shielded from the sources of requirements matches to Maharajh’s generating requirements matches for the user in dependence on matching rules for which the profile data received by the secure computing environment meets 
With respect to Claim 14:
All limitations as recited have been analyzed and rejected to claim 1. Claim 14 recites “A data matching platform comprising a memory in communication with a processor, the memory storing instructions which, on execution by the processor, cause the data matching platform to perform a method comprising:” (Maharajh: ¶ [0583]) the steps performed by method claim 1. Claim 14 does not teach or define any new limitations beyond claim 1. Therefore it is rejected under the same rationale.
With respect to Claim 15:
All limitations as recited have been analyzed and rejected to claims 1 and 13. Claim 15 recites “A system comprising: a data matching platform, the data matching platform configured to” (Maharajh: ¶ [0583]) perform the steps outlined my method claim 1 and dependent claim 13. Claim 15 does not teach or define any new limitations beyond claims 1 and 13. Therefore it is rejected under the same rationale.

With respect to Claim 2:
Maharajh does not explicitly disclose the method of claim 1, wherein the secure computing environment is a sandbox.
However, Young further discloses wherein the secure computing environment is a sandbox (Young: ¶ [0063] “Standard API and sandbox environment for developers.”).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to add Young’s wherein the secure computing environment is a sandbox to Maharajh’s profile data received by the secure computing environment meets the criteria included in the respective matching rules. One of ordinary skill in the art would have been 

With respect to Claim 3:
Maharajh teaches:
The method of claim 1, wherein the profile data linked to the user ID is received from the secure profile server in an encrypted message (Maharajh: ¶ [0327] “The Mobile media platform may include a security facility and security functionality, which may include authentication, authorization, passwords, purchase verification, access control, biometric identification, encryption and the like. Security may be directed at securing access to the platform and may also be directed at protecting the content and information of the platform, such as during data transfers.”).

With respect to Claim 4:
Maharajh teaches:
The method of claim 1, wherein: the requirements match request message comprises contextual data relating to the context in which the user requirements match request message was sent (i.e. search request includes context data about the user) (Maharajh: ¶ [0277] “Search may include searching content, metadata, tags, categories of content, third party search integration, crawling multiple content stores (and presenting in one unified search result), and the like. Examples of recommendation capability associated with the mobile media platform may include a recommendation engine for generating recommendations that may include popular clip algorithms, such as most consumed content, popularity based on a community, popularity based on all users (mobile and non-mobile), popularity based on a subset of users related to the current user (e.g. similar interests, preferences, purchase history, etc).”);
the contextual data optionally comprising one or more of: data provided by the user in response to a query, user verification data, current user context data such as one or more of location, local time and local date, and user interface application type (i.e. context data is provided in response to search request, the context data includes location, time, and device information) (Maharajh: ¶ [0277] “A recommendation engine may generate recommendations based on inferred preferences via algorithmic analysis of historical usage behavior, based on direct user preference input, based on mobile activity context, such as the sensed context of the user, (e.g. location, time of day, type of handset, network operator, time of year, and the like).”).

Claim 5 is canceled.

With respect to Claim 6:
Maharajh teaches:
The method of claim 1, further comprising, responsive to providing the results details of the one or more requirements matches, the data matching platform receiving an indication from a user interface device that the user has selected one of the one or more requirements matches (i.e. recommendations of content are presented and selected by user) (Maharajh: ¶¶ [0151] [0152] “The user interface 140 would allow a user to seamlessly move between content via broadcast and via unicast without a noticeable change in the user experience. The user may be able to directly browse and select linear and on-demand content…In an embodiment, the mobile content provision service may provide recommendations for other associated content that encompasses both the broadcast and unicast content universes. A user will be able to personalize their experience by setting preferences that include favorite linear channels and programs, favorite on-demand categories, favorite genres, areas of interest, notification settings and the like.”).

With respect to Claim 7:
Maharajh teaches:
The method of claim 6, further comprising, responsive to receiving the indication, the data matching platform transmitting a respective selection report to one or more of the one or more sources of requirements matches, the selection report indicating whether the respective source of requirements matches' requirements match was selected by the user (i.e. report includes content consumption of user) (Maharajh: ¶ [0573] “In embodiments, the media platform may include reporting of customer and content consumptions for streaming. The report may include a customer ID (which may be from the third party), playlist, date time, duration of viewing time, and the like. To fulfill the requirements, data may be captured from steaming log files and consumption records which may have generated when the request came from the third party.”).

With respect to Claim 8:
Maharajh teaches:
The method of claim 7, wherein the selection report comprises report details of the requirements match selected by the user (i.e. report includes content consumption of user) (Maharajh: ¶ [0573] “In embodiments, the media platform may include reporting of customer and content consumptions for streaming. The report may include a customer ID (which may be from the third party), playlist, date time, duration of viewing time, and the like. To fulfill the requirements, data may be captured from steaming log files and consumption records which may have generated when the request came from the third party.”).

With respect to Claim 9:
Maharajh teaches:
The method of claim 5, wherein: the results details are provided in an order determined by the data matching platform according to a predetermined algorithm; the method further comprising: the data matching platform transmitting a respective results positioning report to one or more of the one or more sources of requirements matches, the results positioning report indicating the ranking of the respective source of requirements matches' requirements match in the order and the total number of requirements matches provided to the user interface device (i.e. recommendation or results are determined according to an algorithm and are ranked in order) (Maharajh: ¶ [0284] “One such feature may include popular plays - a popular content listing may be generated based on aspects of content consumption history, average user ratings of content, and the like to create a ranked list of content.” Furthermore, as cited in ¶ [0277] “A recommendation engine may generate recommendations based on inferred preferences via algorithmic analysis of historical usage behavior, based on direct user preference input, based on mobile activity context, such as the sensed context of the user, (e.g. location, time of day, type of handset, network operator, time of year, and the like).”).

With respect to Claim 10:
Maharajh teaches:
The method of claim 9, further comprising: responsive to providing the results details of the one or more requirements matches, the data matching platform receiving an indication from a user interface device that the user has selected one of the one or more requirements matches (i.e. recommendations of content are presented and selected by user) (Maharajh: ¶¶ [0151] [0152] “The user interface 140 would allow a user to seamlessly move between content via broadcast and via unicast without a noticeable change in the user experience. The user may be able to directly browse and select linear and on-demand content…In an embodiment, the mobile content provision service may provide recommendations for ;
transmitting a respective selection report to one or more of the one or more sources of requirements matches, the respective selection report indicating whether the respective source of requirements matches' requirements match was selected by the user (i.e. report includes content consumption of user) (Maharajh: ¶ [0573] “In embodiments, the media platform may include reporting of customer and content consumptions for streaming. The report may include a customer ID (which may be from the third party), playlist, date time, duration of viewing time, and the like. To fulfill the requirements, data may be captured from steaming log files and consumption records which may have generated when the request came from the third party.”);
wherein the respective selection report and the respective results positioning report are transmitted together in a single message (i.e. report includes consumer consumption and ordered list of content) (Maharajh: ¶ [0562] “In embodiments, user consumption of the content may include a web application for looking up content and advertisements by identification number, generating play lists and configuration files for streaming, and initiating streaming execution. In addition, reports may be generated in association with the content consumption.” Furthermore, as cited in ¶ [0237] “A media data record 1692 may include information associated with a mobile content 128 event or events wherein the information may be sourced from a wide array of record keeping and accounting systems. The media data record 1692 may be a normalization of the various data sources. Media data record sources may include different streaming servers, such as different streaming logs that have varying formats, content 128 order, recording methods, and the like. In an example, a media data record 1692 may content 128 streaming data that is normalized from data from one streaming server that records a .

With respect to Claim 11:
Maharajh teaches:
The method of claim 1, further comprising the data matching platform: receiving a requirements match modelling request from one of the sources of requirements matches (i.e. business model matches consumption profile) (Maharajh: ¶ [0365] “In embodiments, each business model may have its own consumption profile 102. In embodiments, a given consumption profile 102 may contain information relating to various business models.”);
determining a requirements match performance prediction based on historical data relating to the generated requirements matches (Maharajh: ¶ [0106] “The consumption profile 102 may encompass a location profile including current and historical and future predicted location information and location intelligence 148. The consumption profile 102 may encompass current and historical and future predicted date-time and content restrictions profiles and/or information.” Furthermore, as cited in ¶ [0277] “A recommendation engine may generate recommendations based on inferred preferences via algorithmic analysis of historical usage behavior, based on direct user preference input, based on mobile activity context, such as the sensed context of the user, (e.g. location, time of day, type of handset, network operator, time of year, and the like).”); and
providing the requirements match performance prediction to the source of requirements matches (i.e. monitoring performance of content to provide recommendations of new content to users that match their preferences or requirements) (Maharajh: ¶ [0275] “Notifications may be related to .

With respect to Claim 12:
Maharajh teaches:
The method of claim 1, wherein: the matching rules are configured to be used in generating the one or more requirements matches for a predetermined time period (i.e. generating recommendations for future scheduled time periods) (Maharajh: ¶ [0165] “If the intention is to store the content, such as in a database associated with the platform, and deliver the content at a future scheduled time, the self-aware ingestion 118 module may take actions to ingest the content into storage at this time and take additional actions to retrieve the stored content and ingest it using other actions for delivery at the delivery time.”); and
following expiry of that predetermined time period, the secure computing environment of the data matching platform is optionally configured to generate the one or more requirements matches in dependence on one or more updated matching rules received from one or more of the one or more sources of requirements matches (i.e. new content is tagged to be ingested after an expiration of previous content in a content lifecycle) (Maharajh: ¶ [0188] “Tags 108 may also be related to content lifecycle. Ingestion 118 may consider tags 108 related to content lifecycle to determine, for example, how long content has been available. Other actions associated with content lifecycle tags 108 may include when to stalemate it, when to publish it, when it was published, when to remove it, when to delete it, when to archive it and the like. Tags 108 may be used during ingestion 118 and encoding and/or may be passed through ingestion 118 and encoding to be used by down stream resources. In an example, a tag associated with content lifecycle may be passed through ingestion 118 and may be stored in association with the ingested content. At a subsequent encoding activity, such as a scheduled encoding activity, the content lifecycle tag may be used to determine what actions to take. If the content lifecycle tag indicates the content is no longer valid (e.g. it may be past an expiration date/time), the content may not be encoded.”).

With respect to Claim 13:
Maharajh teaches:
The method of claim 1, further comprising the secure profile server: receiving a profile update request comprising the user ID from a user interface device accessible by the user (i.e. profile is updated according to request, wherein the profile is associated with a user ID from a user interface device accessible by the user) (Maharajh: ¶ [0009] “In embodiments, the consumption profile may be updated in realtime. Further, in embodiments, the consumption profile may be updated at set intervals. The consumption profile may function as a comprehensive adapter mechanism.” Furthermore, as cited in ¶ [0500] “The user interface 140 may also be used to access and update a media data record 1692 and ;
verifying the user's identity (Maharajh: ¶ [0360] “In embodiments, a consumption profile 102 may impact the security 168 aspects of the platform, including authentication, authorization, passwords, purchase verification, access control, biometric identification on the mobile device, encryption, access security and the like.”); and
updating profile data linked to the user ID according to the profile update request (i.e. profile data is updated according to request) (Maharajh: ¶ [0009] “In embodiments, the consumption profile may be updated in realtime. Further, in embodiments, the consumption profile may be updated at set intervals. The consumption profile may function as a comprehensive adapter mechanism.” Furthermore, as cited in ¶ [0500] “The user interface 140 may also be used to access and update a media data record 1692 and participate in mediation and settlement 112. For example and without limitation, when a user interface 140 may be used to activate a UI widget, tracking may commence in the media data record 1692.”).

Response to Arguments
Applicant’s arguments see page 7 of the Remarks disclosed, filed on 1/26/2021, with respect to the 35 U.S.C. § 112(b) rejection(s) of claim 10 has been considered and is persuasive. The Applicant has amended the claimed to obviate the previous antecedent basis issue. Therefore, the rejection(s) of claim(s) 10 under 35 U.S.C. § 112(b) has been withdrawn.
Applicant’s arguments see pages 8-11 of the Remarks disclosed, filed on 01/26/2021, with respect to the 35 U.S.C. § 101 rejection(s) of claim(s) 1-4, 6-12, and 14 have been considered but are not persuasive: 
The Applicant asserts “The present claims cannot be seen to even remotely correspond to the examples of Certain Methods of Organizing Human Activity subject matter groupings. The present claims are directed to a method, a data-matching platform, and system for securely generating requirements matches for a user. For example, the data matching platform may securely match one or more rules received from one or more sources of requirements matches with user profile data in a way that shields the user profile data from the sources of requirements matches. A user is enabled to obtain optimum requirements matches from a large number of sources of requirements matches without providing its sensitive data to each source. At the same time the one or more rules of the sources of requirements matches ensures that their products and services are only offered to users who satisfy the one or more rules.” The Examiner respectfully disagrees. Generating matching results of products and services according to rules associated with user profile or generating requirement matches (i.e. content) based on matching rules or criteria associated with a profile linked to the user ID who performed request represents is considered to be an abstract idea, specifically, certain methods of organizing human activity; such as commercial interactions, advertising, marketing, and sales. Tailoring content according to the user’s interest is a common goal for a merchant and is seen certain methods of organizing human activity; such as commercial interactions, advertising, marketing, and sales.
The Applicant also asserts “Moreover, Applicant respectfully notes M.P.E.P. § 2106.04(a), which unequivocally states “CLAIMS THAT ARE DIRECTED TO IMPROVEMENTS IN COMPUTER FUNCTIONALITY OR OTHER TECHNOLOGY ARE NOT ABSTRACT”. Such improvements are described at, e.g., page 8, lines 15-30 and page 9, lines 21-29 of the specification of the present application as originally file as reproduced below (with emphasis added): A data matching platform will now he described. The data matching platform is remote and 
Applicant’s arguments see pages 11-16 of the Remarks disclosed, filed on 01/26/2021, with respect to the 35 U.S.C. § 103(a) rejection(s) of claim(s) 1-4 and 6-15 over Maharajh in view of Young have been considered but are not persuasive: 
The Applicant asserts “Applicant disagrees with the Examiner’s characterization of what is shown in Maharajh. For example, the Examiner alleged that paragraph 18 of Maharajh shows “transmitting a profile request message comprising the user ID to a secure profile server.” [Office Action, P. 7.] Applicant disagrees and submits that paragraph 18 of Maharajh does not show use of a secure profile server. Instead, paragraph 18 of Maharajh merely recites “a registry of user agent profiles or device profiles” for each device and that “a user agent profile may be combined with a unique identifier for a specific device.” Applicant additionally notes that paragraph 18 of Maharajh also fails to show transmitting a profile request message comprising the user ID to such a secure profile server.”  The Examiner respectfully disagrees. The Examiner would like to refer the Applicant to ¶ [0349] of Maharajh; “In embodiments, a consumption profile 102 may include information regarding content 128. The information may include the types of content 128, as described herein, and the sources of content 128, as described herein. In an embodiment, the consumption profile 102 may take into account the source of a request. For example, different parameters and attributes may be associated with a request for content 128 originating on a social networking or Web 2.0 website than for a request originating on a mobile device for dedicated video delivery. In an embodiment, through the consumption profile 102, the origin of a request may impact mediation and settlement 112 associated with the request.” It is clear that the disclosure above teaches a request is sent to consumption profile in order to retrieve a profile. According to ¶ [0108] of Maharajh; “To facilitate creating and 
The Applicant furthermore asserts “The Examiner further alleged that paragraphs 108 and 253 of Maharajh show “responsive thereto, a secure computing environment of the data matching platform receiving profile data linked to the user ID from the secure profile server.” [Office Action, P. 8.] Applicant disagrees with the Examiner and submits that neither paragraph 108 nor paragraph 253 show a secure profile server. These paragraphs of Maharajh also fail to show a secure computing environment of the data matching platform receiving profile data from such a secure profile server. Applicant notes that paragraph 253 of Maharajh appears to show a mobile media platform providing hosting features, which is described as “making content available or receiving content over a network.” [Maharajh, Para. 253.] Even assuming for the sake of argument that paragraph 253 of Maharajh is considered to suggest that such hosting may be configured as a secure site, which Applicant does not concede, it is submitted that secure site hosting differs from the use of a secure profile server from which a secure environment of the data matching platform receives profile data in response to transmitting a profile message request.” The Examiner respectfully disagrees. The Examiner would like to refer the Applicant to ¶ [0349] of Maharajh; “In embodiments, a consumption profile 102 may include 
The Applicant furthermore asserts “The Examiner additionally alleged that paragraphs 115 and 109 of Maharajh show “receiving one or more matching rules from each of the one or more sources of requirements matches.” [Office Action, P. 8.] Applicant again disagrees with the Examiner’s characterization of what is shown in these paragraphs of Maharajh. Paragraph 115 of Maharajh recites, “A beneficial match-up may be tagged 108 as a rule that represents a content profile. The rule may be provided to a device.” However, this tagging process recited in paragraph 115 appears to relate to automated content tagging 108 performed by the mobile media platform 100. [See, e.g., Maharajh, “tagging facility 108” of FIGS. 9 to 13.] Paragraph 109 of Maharajh recites: “the registry of device profiles 202 [of the mobile media platform 100] may be structured... The structure may include rule sets, decision trees, relational databases...In an example, available content may require a minimum display size. The media platform may use the device profile 202 registry rule set to quickly determine if the available content may be  
The Applicant furthermore asserts “The Examiner alleged that paragraphs 125 and 219 of Maharajh show “generating one or more requirements matches for the user in dependence on at least one of the matching rules and the profile data such that the profile data is shielded from the sources of requirements matches.” [Office Action, Pp. 8-9.] Applicant submits that paragraph 125 of Maharajh shows how a consumption profile 102 of the mobile media platform 100 may impact search or recommendations based on user preferences or other user related data, including an example of ordering or filtering search results. In other words, the data matching platform of Maharajh appears to filter or order search results based on user profile data. There is no disclosure of generating a requirements match depending on matching rules received from the one or more sources of requirements matches. Paragraph 219 of Maharajh appears to show how the mobile media platform 100 may manage content through tagging 108 for handling diverse and broad content. Specifically, paragraphs 219 of Maharajh recites, “Operationally, tagging 107 also may facilitate matching content being requested to information about available content that is stored in tags 108.” As shown above, the tagging facility 108 of the mobile media platform 100 performs the tagging on the received content. In this way, the mobile media platform of Maharajh may be considered to generate its own rules for content matching via the tagging 108. Maharajh does not show receiving one or more rules from the source of requirements matches and generating requirements matches based on the received rules.” The Examiner respectfully disagrees. The Examiner would like to refer the Applicant to ¶ [0115] of Maharajh; “A comprehensive adaptor mechanism may also identify a device on a network that may support content available for delivery, such as by matching up the aspects of the available content with relevant aspects of the device profile. Based on the results of the match-up, the comprehensive adapter mechanism may signal the device, such as through the network, to adapt the phone settings to enable receiving the available content. In an example, if 
The Applicant furthermore asserts “The Examiner alleged that paragraphs 531 and 470 of Young show the generation of requirements matches in a secure computing environment. [Office Action, Pp. 9-10.] Applicant submits that these paragraphs of Young appear to merely show a secure user login/authentication process to prevent access from unauthorized users. However, such a process does not include generating a requirements match in a secure operating environment to shield user data from the one or more authorized sources of requirements matches. Young appears to describe a login/authentication process to prevent unauthorized access. However, Young fails to show shielding user data from authorized sources of requirements matches. Accordingly, Young, whether considered alone and/or in combination with Maharajh, fails to disclose generating requirements matches in a secure environment.” The Examiner respectfully disagrees. The Examiner would like to refer the Applicant to ¶¶ [0324] 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references are cited to further show the state of the art:
U.S. Publication 2009/0288012 to Hertel disclosing a unified and integrated configuration that is composed of a payment system, an advertising system, and an identity management system as well as their associated methods such that the unified system has all of the benefits of the individual systems as well as several additional synergistic benefits.
U.S. Publication 2014/0278992 to Roundtree disclosing an input and processing system that allows user input information such as user affinity to efficiently block content and request content as well as novel input of commands such as copy/paste on a small mobile device screen among other computing devices. A client/server is also made more efficient due to the enhanced gathering of information such as content feedback from users.
U.S. Publication 2017/0221081 to Ollikainen disclosing a secure personal data marketplace system. The system may include: an electronic marketplace server; an organization server configured to send a request for processed user data from a requesting party to the electronic marketplace server; and a plurality of responding agent modules, each associated with a respective user device, wherein the electronic marketplace server is configured to publish the request for processed user data to the plurality of responding agent modules, wherein the plurality of responding agent modules is configured to transmit the user information to the electronic marketplace server.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Azam Ansari, whose telephone number is (571) 272-7047. The examiner can normally be reached from Monday to Friday between 8 AM and 4:30 PM.
If any attempt to reach the examiner by telephone is unsuccessful, the examiner's supervisor, Waseem Ashraf, can be reached at (571) 270-3948. 
Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Applicants are invited to contact the Office to schedule either an in-person or a telephonic interview to discuss and resolve the issues set forth in this Office Action. Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.

/AZAM A ANSARI/
Primary Examiner, Art Unit 3682                                                                                                                                                                                                        	
April 10, 2021